I think the evidence is sufficient to prove that the three defendants were in co-partnership as traders at the time the note was given. At any rate, it was sufficient to let the point go to the jury, and to prevent a nonsuit. The only difficulty is, concerning the want of proof that Elwyn and Co. was the co-partnership name". But as such a signature imported a co-partnership, and a co-partnership did exist at the time between Elwyn and the other defendants, I think it is to be presumed that such was the name of the firm, and that it was sufficient to cast upon the defendants the burthen of proving what was the name of the house or firm, if a different name existed. They did not attempt to repel the presumption, and of course it belonged to the jury to consider of, and to draw that presumption. A third question arises, whether the note in question was given on a partnership transaction; but the same answer may be given to that as to the preceeding question. The intendment is, that it was on a partnership account, and that intendment ought to have been repelled by the defendants, if not founded ip truth.
My opinion accordingly is, that the motion for a nonsuit was properly over-ruled, and that the defendants take nothing by their motion.